DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yayoi M. Romans on 08/03/2021.
The application has been amended as follows: 
Abstract:
Please replace the entire abstract with the following paragraph:
There is provided a rotary stand capable of reducing the load on a feeder and deformation of a placement plane. A rotary stand includes a feeder that adjusts an inclination of a placement plane. The feeder includes a first contact portion that interlocks with a feeding mechanism to move and a second contact portion pressurized by a spring. The first contact portion and the second contact portion disposed to face each other in the movement direction to sandwich a held part interlocking with the placement plane. 

Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the basic structure of a rotary stand. However, the prior art of record has failed to teach at least the combination of the rotary stand, comprising a rotary base rotatably supported by a rotation shaft; a placement plane supported on the rotary base so as to be swingable; a feeder configured to adjust an inclination of the placement plane; a projecting part which supports the placement plane; and a held part extending from the projecting part, wherein the feeder comprises: a first contact portion configured to move by interlocking with a feeding mechanism and a second contact portion pressurized by a spring, and the first contact portion and the second contact portion are disposed to face each other in a movement direction of the first contact portion, and the first contact portion and the second contact portion sandwich the held part along with the other recitations as claimed in claim 1 and 3.
The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching, suggestion, or motivation to modify the prior art of record to arrive at the claimed invention, absent hindsight.  Accordingly, the claimed invention overcomes the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280.  The examiner can normally be reached on M-F 11:00 am-10:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631